                  Case 4:20-cv-02464-HSG Document 19 Filed 09/15/20 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorney
 4
          1301 Clay Street, Suite 340-S
 5        Oakland, California 94612
          TELEPHONE: (510) 637-3701
 6        FAX: (510) 637-3724
 7        EMAIL: kimberly.robinson3@usdoj.gov

 8 Attorneys for Defendants
   UNITED STATES DEPARTMENT OF THE INTERIOR ET AL.
 9
                             UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                  OAKLAND DIVISION
12

13   BURNING MAN PROJECT,               ) CASE NO. 4:20-cv-02464-HSG
                                        )
14         Plaintiff,                   ) DEFENDANTS’ ANSWER
                                        )
15      v.                              )
                                        )
16   U.S. DEPARTMENT OF THE INTERIOR ET )
                                        )
17   AL.,                               )
                                        )
18         Defendants.

19
             The above-captioned Defendants, by their attorneys, answer Plaintiff’s Complaint (Dkt. 1) as
20
     follows:
21

22                                          NATURE OF THE ACTION

23           1.       This paragraph contains Plaintiff’s characterization of the nature of Plaintiff’s action and

24 the relief sought, to which no response is required. To the extent a response is required, Defendants

25
     deny Plaintiff’s allegations and deny that Plaintiff is entitled to any relief.
26

27

28

     DEFENDANTS’ ANSWER
     4:20-cv-02464-HSG
                  Case 4:20-cv-02464-HSG Document 19 Filed 09/15/20 Page 2 of 6




 1           2.       This paragraph contains Plaintiff’s characterization of the nature of Plaintiff’s action and

 2 the relief sought, to which no response is required. To the extent a response is required, Defendants

 3
     deny Plaintiff’s allegations and deny that Plaintiff is entitled to any relief.
 4
             3.       This paragraph contains Plaintiff’s characterization of the nature of Plaintiff’s action and
 5
     the relief sought, to which no response is required. To the extent a response is required, Defendants
 6
     deny Plaintiff’s allegations and deny that Plaintiff is entitled to any relief.
 7

 8                                                     PARTIES

 9           4.       Defendants lack knowledge or information sufficient to form a belief as to the truth of the
10 allegations in Paragraph 4 and therefore deny the claims in this paragraph.

11
             5.       Admit.
12
             6.       Admit the first sentence of paragraph 6. The second sentence is a characterization of the
13
     Plaintiff’s action to which no response is required. To the extent a response is required, Defendants
14

15 deny that Deputy Director Vinall is a proper party to this action.

16                                         JURISDICTION AND VENUE

17           7.       Paragraph 7 constitutes conclusions of law as to jurisdiction to which no response is
18 required. Defendants admit that jurisdiction is appropriate in this district.

19
             8.       Paragraph 8 constitutes conclusions of law as to jurisdiction to which no response is
20
     required. To the extent a response is required Defendants deny the Plaintiff is entitled to relief.
21
             9.       Admit.
22

23                                              FACTUAL ALLEGATIONS

24           10.      Defendants lack knowledge or information sufficient to form a belief as to the truth of the

25 allegations in Paragraph 10 and therefore deny the claims in this paragraph.

26           11.      Defendants lack knowledge or information sufficient to form a belief as to the truth of the
27
     allegations in Paragraph 11 and therefore deny the claims in this paragraph.
28

     DEFENDANTS’ ANSWER
     4:20-cv-02464-HSG
                 Case 4:20-cv-02464-HSG Document 19 Filed 09/15/20 Page 3 of 6




 1          12.      Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 2 allegations in Paragraph 12 and therefore deny the claims in this paragraph.

 3
            13.      Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 4
     allegations in the first sentence of Paragraph 13 and therefore deny the claims in this sentence. The
 5
     remainder of the paragraph is a description of a document known as the “Sit Sat Report.” Defendants
 6
     respectfully refer the Court to the Sit Stat Report for a full and accurate statement of its contents.
 7

 8 Burning Man’s Special Recreation Permit

 9          14.      Admit.
10          15.      Admit.
11
            16.      Admit the first sentence of paragraph 16. Defendants respectfully refer the Court to the
12
     BLM Recreation Permit and Fee Administration Handbook for a full and accurate statement of its
13
     contents.
14

15          17.      Defendants respectfully refer the Court to Additional Stipulation No. 35 for a full and

16 accurate statement of its contents. The penultimate sentence of paragraph 17 is a legal conclusion by the

17 Plaintiff to which no response is required. Defendants admit the final sentence of paragraph 17.

18          18.      Admit.
19
            19.      The Defendants lack the information to confirm or deny the allegations in paragraph 19.
20
            20.      Defendants admit that on March 4, 2020 Vinall informed the Plaintiff of responsive
21
     documents, but denies that the documents contained the Plaintiff’s confidential commercial or financial
22

23 information.

24 Burning Man’s Objection to Disclosure of the Subject Records

25          21.      Admit.
26
            22.      Defendants admit that the Plaintiff provided BLM with a statement related to the subject
27
     records, Defendants deny that it was detailed or otherwise supported the Plaintiff’s contentions.
28

     DEFENDANTS’ ANSWER
     4:20-cv-02464-HSG
               Case 4:20-cv-02464-HSG Document 19 Filed 09/15/20 Page 4 of 6




 1           23.     This paragraph contains Plaintiff’s legal argument, to which no response is required. To

 2 the extent a response is required, Defendants deny Plaintiff’s allegations and deny that Plaintiff is

 3
     entitled to any relief.
 4
             24.     This paragraph contains Plaintiff’s legal argument, to which no response is required. To
 5
     the extent a response is required, Defendants deny Plaintiff’s allegations and deny that Plaintiff is
 6
     entitled to any relief.
 7

 8           25.     The Defendants deny that they made any assurances that the records submitted by the

 9 Plaintiff would be kept confidential. Defendants admit that the subject records contain a confidentiality

10 notice.

11
             26.     Defendants admit that they rejected the Plaintiff’s arguments, but deny the Plaintiff’s
12
     further characterizations in paragraph 26.
13
             27.     This paragraph contains Plaintiff’s legal argument, to which no response is required. To
14

15 the extent a response is required, Defendants deny Plaintiff’s allegations and deny that Plaintiff is

16 entitled to any relief.

17                                 FIRST CAUSE OF ACTION
                   VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT (“APA”)
18
             28.     Paragraph 28 realleges the allegations in previous paragraphs of the Complaint, and
19
     Defendants reiterate their responses thereto.
20

21           29.     This paragraph contains legal conclusions and Plaintiff’s characterization of an APA

22 provision to which no response is required. To the extent a response is required, the cited statutory

23 provision speaks for itself.

24
             30.     The Defendant lacks the information to enable it to confirm or deny the allegations in
25
     paragraph 30.
26

27

28

     DEFENDANTS’ ANSWER
     4:20-cv-02464-HSG
               Case 4:20-cv-02464-HSG Document 19 Filed 09/15/20 Page 5 of 6




 1          31.      This paragraph contains legal conclusions and Plaintiff’s characterization of a FOIA

 2 provision to which no response is required. To the extent a response is required, the cited statutory

 3
     provision speaks for itself.
 4
            32.      Deny.
 5
            33.      Deny the first two sentences of paragraph 33. The final sentence of paragraph 33 consists
 6
     of Plaintiff’s request for relief that require no answer.
 7

 8                                        SECOND CAUSE OF ACTION
                                           VIOLATION OF THE APA
 9
            34.      Paragraph 34 realleges the allegations in previous paragraphs of the Complaint, and
10
     Defendants reiterate their responses thereto.
11
            35.      This paragraph contains legal conclusions and Plaintiff’s characterization of an APA
12

13 provision to which no response is required. To the extent a response is required, the cited statutory

14 provision speaks for itself.

15          36.      Deny.
16
            37.      The Defendant lacks the information to enable it to confirm or deny the allegations in
17
     paragraph 37.
18
            38.      This paragraph contains legal conclusions and Plaintiff’s characterization of an Trade
19
     Secrets Act provision to which no response is required. To the extent a response is required, the cited
20

21 statutory provision speaks for itself.

22          39.      This paragraph contains legal conclusions and Plaintiff’s characterization of an Trade
23 Secrets Act provision to which no response is required. To the extent a response is required, the cited

24
     statutory provision speaks for itself.
25
            40.      Deny the first two sentences of paragraph 40. The final sentence of paragraph 40 consists
26
     of Plaintiff’s request for relief that require no answer.
27

28                                             RELIEF REQUESTED

     DEFENDANTS’ ANSWER
     4:20-cv-02464-HSG
              Case 4:20-cv-02464-HSG Document 19 Filed 09/15/20 Page 6 of 6




 1 The remaining paragraphs of the Complaint, numbered 1 – 4, consist of Plaintiff’s request for relief that

 2 require no answer. To the extent that a response is required, Defendants deny that Plaintiff is entitled to

 3
     the relief requested or to any relief whatsoever.
 4
                                           AFFIRMATIVE DEFENSES
 5
                                                    First Defense
 6
     The Complaint should be dismissed in whole or in part for failure to state a claim upon
 7
     which relief can be granted.
 8
                                                  Second Defense
 9
     The information that Defendants intend to release in response to the subject FOIA Request is not exempt
10
     from public disclosure under the FOIA, Trade Secrets Act, or Privacy Act.
11
                                                   Third Defense
12
     Defendants have fully complied with their obligations under FOIA.
13
            Defendants reserve the right to amend their answer with additional defenses of which they may
14
     become aware as the case progresses and to raise any other matter constituting an avoidance or
15
     affirmative defense.
16
            WHEREFORE, having fully answered all counts of the complaint, Defendants pray that Plaintiff
17
     takes nothing by way of its complaint, that the same be dismissed with prejudice, and that judgment be
18
     awarded in favor of Defendants, together with costs and such other and further relief as the Court deems
19
     just and proper.
20

21

22
     DATED: September 15, 2020                            Respectfully submitted,
23
                                                          DAVID L. ANDERSON
24                                                        United States Attorney
25                                                         /s/ Kimberly A. Robinson
26                                                        KIMBERLY A. ROBINSON
                                                          Assistant United States Attorney
27                                                        Attorneys for Defendants

28

     DEFENDANTS’ ANSWER
     4:20-cv-02464-HSG
